                                    6/*5&%45"5&4%*453*$5$0635
                                   4065)&3/%*453*$50'/&8:03,
                                                                                                     


 1&5&35)0.140/ 1SP4F                                                    $"4&/6.#&3$*7,1'

 1MBJOUJGG
                                                                                      +VOF 
 BHBJOTU

 $3'$-645&3.0%&-130(3". --$
 %FGFOEBOU



                                  1-"/5*''h4.05*0/503&4$)&%6-&


5IF)POPSBCMF+VEHF,BUIFSJOF'JMJBUIFQMBJOUJGG1FUFS5IPNQTPO 1SP4F JTSFRVFTUJOHBOFXDPVSUEBUF

XJUIUIF.BHJTUSBUFUPBDIJFWFBTFUUMFNFOUBHSFFNFOU5IFQMBJOUJGGJOUIJTDBTFXJTIFTUPBQPMPHJ[FUPUIF

DPVSUBOEUIFEFGFOEBOUGPSNJTTJOHUIFDPVSUBQQFBSBODFPO+VMZ 

5IFQMBJOUJGGIBTTVQQMJFEEPDVNFOUTPOUIFSFBTPOTXIZUIBUDPVSUEBUFXBTNJTTFE NZEBVHIUFSXBT

BTTBVMUFECZIFSCPZGSJFOEBUUIF.D%POBMEhTTIFIBTCFFOXPSLJOHBU UIFBTTBVMUUPPLQMBDFPO+VOF 

BUBQQSPYJNBUFMZ BOEXBTDIFDLFEPVUCZQBSBNFEJDTDBVTJOHVTUPHFUIPNFBSPVOEBN"NCFS

SFDFJWFECVTJOHBOETXFMMJOH

"NCFSSFGVTFEUPHPUPUIFIPTQJUBM CVUBHSFFEUPHPUPIFSQSJNBSZDBSFEPDUPS CZBN*DBMNFEIFS

EPXO BOETIFBHSFFEUPTFFIFSQSJNBSZEPDUPSJO%BZUPO 0IJP*BNTFOEJOHBUUBDINFOUT BQPMJDFSFQPSUPG

UIFJODJEFOU BOEUIFNFEJDBMEPDVNFOUTGSPNIFSQSJNBSZEPDUPS




1FUFS5IPNQTPO1SP4F


DD1FUFS4IBQJSP
The Court appreciates Mr. Thompson's reasons for missing the June 3, 2021 conference. That
conference was a pre-settlement conference, not a settlement conference. There is no need to
rescheduled the pre-settlement conference. Instead, the Court will proceed with the settlement
conference as scheduled on July 1, 2021 at 9:30 a.m.

A copy of the order scheduling that conference is attached, as are the Court's individual settlement
procedures. Before the settlement conference, Plaintiff is instructed to review the individual
settlement rules and, consistent with those rules, email an ex parte position paper to the Court no
later than 5:00 p.m. on June 24, 2021.




                                                     6/8/2021




    Copies transmitted this date to all counsel of record. The Clerk of Court is respectfully requested
    to mail a copy of this Order and all attachments to the pro se Plaintiff.
UNITED STATES DISTRICT COURT                                                 
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
Peter Thompson                                                 :
                                                               :     19-CV-1360 (KPF) (RWL)
                                            Plaintiff,         :
                                                               :
                           - against -                         :     ORDER
                                                               :
                                                               :
                                                               :
CRF-Cluster Model Program, LLC.                                :
                                                               :
                                          Defendant.           :
                                                               :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        A settlement conference before Judge Robert W. Lehrburger is hereby scheduled

for July 1, 2021, at 9:30 a.m.. The conference will take place telephonically. The parties

shall call (888)-398-2342 and enter access code 9543348. The parties will also need

to enter a security code, which will be provided the week before the conference.

        The parties are instructed to review and adhere to Judge Lehrburger’s individual

Settlement Conference Procedures. The parties are further instructed to submit their pre-

conference submissions, along with their Attendance Acknowledgment Form (available

in pdf fillable format as attachment to the Settlement Conference Procedures) no later

than June 24, 2021, by 5:00 pm.

                                                     SO ORDERED.


                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: May 7, 2021
       New York, New York

                                                        1
Copies transmitted this date to all counsel of record and mailed to:

      Peter Thompson (Pro Se)
      208 Dana Ave.
      Columbus, OH 43223




                                            2
                                                                                August 23, 2018


              SETTLEMENT CONFERENCE AND MEDIATION PROCEDURES
                   MAGISTRATE JUDGE ROBERT W. LEHRBURGER


Chambers                                                  Courtroom
500 Pearl Street, Room 1960                               500 Pearl Street, Room 18D
United States Courthouse                                  United States Courthouse
New York, NY 10007                                        Southern District of New York
Tel: (212) 805-0248                                       New York, New York 10007
Fax: (212) 805-7934
Lehrburger_NYSDChambers@nysd.uscourts.gov

The Court believes the parties should fully explore settlement at the earliest practical
opportunity. Early settlement allows the parties to avoid the substantial cost, expenditure
of time, and uncertainty that typically are part of the litigation process. Even for those
cases that cannot be resolved, early consideration of settlement can provide the parties
with a better understanding of the factual and legal nature of their dispute and streamline
the issues to be litigated.

In most cases, the Court will require the parties to participate in a mediated settlement
conference. Even where a settlement conference has not been ordered by the Court, the
parties may voluntarily request the Court to hold a mediation conference in an attempt to
resolve or narrow the dispute.

Consideration of settlement is a serious matter that requires thorough preparation prior to
a settlement conference. It also requires thoughtful consideration of the other side's point
of view. Set forth below are the procedures the Court requires the parties and counsel to
follow and the procedures the Court typically will employ in conducting settlement
conferences.

1.       Confidentiality. All settlement conferences are "off the record." All
         communications relating to settlement are strictly confidential and may not be used
         for any purpose other than settlement. They are not to be used in discovery and
         will not be admissible at trial.

2.       Magistrate Judge's Role. The magistrate judge functions as a mediator,
         attempting to help the parties reach a settlement. Efficient use of this process
         requires that counsel and their clients be prepared for the conference, candid with
         the mediator, and genuinely committed to finding a resolution.




                                                      1


MJ Lehrburger Procedures for Settlement Conferences
3.       Pre-Conference Phone Call. At a date and time set by the Court, and not later
         than seven business days before the settlement conference, counsel for all parties
         must participate in a phone call with the Court to discuss the upcoming settlement
         conference. Any matter that any party believes may impede settlement should be
         raised during this call, particularly information that could be but has not yet been
         provided by another party.

4.       Exchange of Information. Each party should consider what key information they
         believe they need from any other party in order to effectively assess a potential
         settlement. The parties should then cooperate in good faith to discuss the material
         to be exchanged and then effect the exchange sufficiently in advance of the
         settlement conference. Also, if a defendant anticipates claiming insufficient assets
         from which to fund a settlement, that party should provide material to the plaintiff
         that will assist the plaintiff to evaluate and confirm the defendant’s financial status.
         This does not require a party to furnish any information they choose not to provide
         and are not otherwise obligated to produce, but providing such information is
         encouraged.

5.       Pre-Conference Submissions. No later than five business days before the
         conference, counsel for each party must send the Court (i) a pre-settlement
         conference letter, and (ii) a completed attendance certification form attached at the
         end of these procedures. The letter and certification should be emailed to the Court
         in accordance with the Individual Practices of Judge Lehrburger.1 Parties
         proceeding pro se need not submit the certification, but must provide a pre-
         conference letter, which, if not emailed or hand delivered, may be mailed to
         Chambers at the address identified above and which should be mailed sufficiently
         in advance so that it arrives at the Court no later than five days before the
         conference.

         The letter should be marked "Confidential Material for Use Only at Settlement
         Conference" and should not be provided to opposing parties. The reason the letter
         is not to be shared with other parties is to ensure that counsel is candid with the
         Court as to the strengths and weaknesses of their client’s case and the nature and
         range of an acceptable settlement.

         The letter must not exceed 5 pages (single spaced), unless permission has been
         granted by the Court. The letter should include, at a minimum, the following: (a) a


1
     If a party cannot send the letter and certification by e-mail, the party may fax or hand-
     deliver them to the Court, or send them by overnight delivery, so long as they arrive no
     later than five business days before the conference.


                                                      2


MJ Lehrburger Procedures for Settlement Conferences
         concise statement of the issue(s) in dispute; (b) the history of settlement
         negotiations, including any prior offers or demands; (c) evaluation of the settlement
         value of the case and the rationale for it; (d) identification of the strengths and
         weaknesses of the case to the extent not already included; and (e) any other
         information that would be helpful to the Court in preparing for the conference.

         If the plaintiff has not already made a settlement demand, such a demand shall be
         communicated to the opposing party no later than 14 days prior to the conference.
         If it has not already done so, the opposing party shall respond to any demand no
         later than 7 days thereafter. The parties should not wait for the settlement
         conference to commence negotiations of a resolution of their dispute.

6.       Attendance Requirements. The parties - not just their attorneys - must attend the
         settlement conference in person. A party's attendance is essential to the settlement
         process. It is vital that parties hear the other side's presentation and have the
         opportunity to speak with the mediator outside the presence of any adversary.

         Business Entities, Labor Unions and Insurers. Business entities and labor
         unions must send the person with final, unlimited authority to settle. Where liability
         or costs-of-defense insurance is involved, a representative with final, unlimited
         authority for each carrier must attend in addition to the insured. This includes each
         excess carrier unless specifically excused by the Court at least one week before
         the conference. Because it is important that the decision-makers with respect to
         settlement hear their adversaries' presentations and be available to answer
         questions from the Court, the person who attends must be the person with
         responsibility for determining the amount of any ultimate settlement and who has
         not had limitations placed on them by another person with respect to his or her
         authority to settle. In short, business entities, labor unions and insurance
         companies (or any other party that is not a natural person) must send to the
         conference the person ultimately responsible for approving any settlement; that is,
         the person with final, unlimited authority to settle without having to obtain the
         approval of any other person.

         Government Agencies. Where any government agency is a party, counsel of
         record must be accompanied by a knowledgeable representative from the agency.
         Additionally, in cases where the Comptroller of the City of New York has authority
         over settlement, Corporation Counsel must make arrangements for a
         representative from the Comptroller to attend the conference in person. The
         representative from the Comptroller must have final, unlimited authority to settle
         without having to obtain the approval of any other person, unless any such other
         person is also available by telephone throughout the settlement conference.



                                                      3


MJ Lehrburger Procedures for Settlement Conferences
         Telephone Participation. Participation by telephone is discouraged. If, however,
         an individual otherwise required by these rules to appear in person resides more
         than 100 miles from the Courthouse and it would be a great hardship for that
         individual to attend in person, counsel may write to the Court seeking permission
         for that individual to participate by telephone (although permission will be the
         exception, not the rule). This issue should be raised with the Court in writing as
         soon as possible. Incarcerated parties may also participate in the conference by
         telephone.

         Interpreters. Any party requiring an interpreter must supply its own simultaneous
         interpreter (who need not have any special certification). The Court does not
         provide interpreters for settlement conferences.

7.       Consequences of Non-Compliance with Attendance Requirements. If a party
         fails to comply with the Attendance requirements set out above, that party may
         be required to reimburse all the other parties for their time and travel expenses,
         and may face other sanctions.

8.       Conference Procedures. Unless advised otherwise by the Court, the conference
         will take place in Courtroom 18D at 500 Pearl Street. At the outset of the
         conference, each party or their attorney may make brief opening remarks in the
         presence of the other parties addressing not merely the party's positions, but the
         party's interests as well. Opening remarks should not be treated as if they were a
         jury address. The goal is to communicate, not grandstand. In some cases, the
         Court may dispense with opening presentations if the parties and Court agree that
         they would not be useful.

         Following any opening remarks or discussion, the Court typically will spend the rest
         of the time meeting separately with each side. In these private meetings, the parties
         and their counsel should be prepared to discuss their position on, and ideas for,
         settlement; the reasons for their position; the strengths and weaknesses of their
         case; the amount of attorneys' fees and litigation expenses incurred to date; and
         an estimate of the remaining cost of litigating the case to judgment, including any
         appeal.

         The Court encourages all parties to keep an open mind in order to re-assess their
         previous positions and to discover creative means for resolving the dispute.

9.       Adjournments of Settlement Conferences. Requests for adjournment shall
         conform to the Individual Practices of Judge Lehrburger, with the following
         modification: requests submitted more than 14 days before the scheduled
         conference date ordinarily will be granted without a showing of good cause;
         requests submitted within 14 days of the date of the scheduled conference must

                                                      4


MJ Lehrburger Procedures for Settlement Conferences
         demonstrate good cause. Ordinarily, good cause will be found where (a) an
         adjournment would permit necessary discovery or exchange of information that
         would make the conference more fruitful, or (b) a client who would otherwise be
         permitted to participate by telephone would be available to attend the conference
         in person were it held on another date. All requests should provide alternative
         dates when all the parties are available. The conference date is not changed unless
         and until ordered by the Court.

10.      Settlement in Advance of Mediation. If all parties advise the Court in writing that
         the case has settled prior to the scheduled conference, the Court ordinarily will
         adjourn the conference with no future designated date. In these circumstances, the
         parties should file a letter-motion on ECF requesting an adjournment of the
         settlement conference sine die.

11.      No Effect on other Deadlines. The scheduling of a settlement conference has no
         effect on any deadlines or other pending obligations in the case.

12.      FLSA Settlements. Parties may not settle a Fair Labor Standards Act (“FLSA”)
         action with prejudice unless the settlement agreement receives approval by either
         the Court or the Department of Labor. Accordingly, the Court will not approve an
         FLSA settlement without a sufficient explanation from counsel as to why the terms
         of the proposed settlement are fair and reasonable. Such explanation may be
         provided immediately following a settlement conference that results in agreement
         between the parties. Alternatively, the parties seeking judicial approval of an FLSA
         settlement shall submit a letter to the Court (1) explaining why the terms of the
         proposed settlement reflect a reasonable compromise of disputed issues, rather
         than a mere waiver of statutory rights, and (2) presenting the Court with sufficient
         evidence to determine whether the settlement terms represent a fair and
         reasonable resolution of the dispute.

                                                      *   *   *




                                                          5


MJ Lehrburger Procedures for Settlement Conferences
                          ATTENDANCE ACKNOWLEDGMENT FORM
                      FOR APPEARANCE AT SETTLEMENT CONFERENCE
                    BEFORE MAGISTRATE JUDGE ROBERT W. LEHRBURGER

CASE NAME:_________________________________________________________________

DOCKET #: __________________________________________________________________


I represent the:   Ƒ Plaintiff ƑDefendant Ƒ Other:________________________________
Ƒ I certify that I am attending a settlement conference at __:__ __.m. on _________, 20__, in
    Courtroom 18D, United States Courthouse, 500 Pearl Street, New York, NY.

    My name and the name of any co-counsel who will attend the conference with me are:

    _________________________________________________________________________
    _________________________________________________________________________
    _________________________________________________________________________


Ƒ I certify that my client is, or will be accompanied (in person, or by telephone if applicable) by,
    the person for my client with ultimate responsibility for approving any settlement; that is, the
    person with authority to settle without having to obtain the approval of any other person.

    The name and title, if applicable, of the individuals from my client are:

    _________________________________________________________________________
    _________________________________________________________________________
    _________________________________________________________________________


ƑI certify that I have obtained the Court’s permission for the following individual(s) who live(s)
    more than 100 miles from New York City to participate in the conference by telephone:

    _________________________________________________________________________
    _________________________________________________________________________
    _________________________________________________________________________


Ƒ I certify that I have read both the Court’s order scheduling this conference and the
    Settlement Procedures for Magistrate Judge Lehrburger.


Dated:__________           ________________________       __________________________
                               Attorney Signature              Print Attorney’s Name


                                                      6


MJ Lehrburger Procedures for Settlement Conferences
